                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

THOMAS BOWMAN,                           :
                                         :        PRISONER HABEAS CORPUS
                                         :        28 U.S.C. § 2255
                                         :
        Movant,                          :
                                         :        CRIMINAL ACTION NO.
                                                  1:17-CR-189-LMM-CMS
v.                                       :
                                         :
UNITED STATES                            :        CIVIL ACTION NO.
                                         :        1:19-CV-5252-LMM-CMS
                                         :
        Respondent.                      :

                                     ORDER

        This matter is before the Court on the Magistrate Judge’s Report and

Recommendation (“R&R”), Dkt. No. [73], recommending that the Court dismiss

Movant’s action without prejudice and deny a certificate of appealability (“COA”).

No objections have been filed in response to the Magistrate’s Report and

Recommendation. Therefore, in accordance with 28 U.S.C. § 636(b)(1) and Rule

72 of the Federal Rules of Civil Procedure, the Court has reviewed the

Magistrate’s Recommendation for clear error and finds none. Accordingly, the

Court ADOPTS the Magistrate Judge’s Report and Recommendation as the

opinion of the Court. This action is DISMISSED, without prejudice and a

certificate of appealability is DENIED. The Clerk is DIRECTED to CLOSE this

case.
IT IS SO ORDERED this 24th day of February, 2020.
